Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Specification

The prior art has not been noted in the first paragraph of the application. 

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112 or 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following claims is/are rejected under 35 U.S.C. 112, second paragraph or 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following have no proper antecedent basis or are considered to be vague and indefinite:


Per claim 6.  The recitation “the material” lacks proper antecedent basis.  For purposes of examination, the recitation is understood to be intended to be typed as –a material--.  An examination on the merits, as best understood, is discussed below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.








**	Claims 1, 6 and 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironov et al.  (U.S. Publication No.  20180020737; herein referred to as MM).

Per claim 1, MM shows  (figure 6) a housing 36, a heating component 28 (figure 6; para. 106) and a heating component top cap 24 ((please see teaching in para. 113 that 24 is a cap that covers or caps the surface not labeled but near the lead line of numeral 30 in fig. 2C and that top cap 24 or host material piece 24 is arranged in an interior space of hollow body 14)), 5the heating component has a first surface (not labeled, but near the lead line of numeral 18; fig. 2C) and a second surface (not labeled, but near the lead line of numeral 16; fig. 2C) opposite to the first surface, the first surface has an opening (not labeled, but near the lead line of numeral 14; fig. 6; para. 107), the opening extends from the first surface to the second surface to form a groove (the meaning of groove is seen to be a broad term met by MM), and the heating component 28 has a heating circuit (20, 44 and 46; fig. 3; para. 108) on the second surface 16; and the housing 36 (figure 6; para. 113) and the heating component top cap 24 define a storage 10compartment (please see liquid storage portion; para. 113), and the storage compartment is in communication with the groove (please see teaching in para. 113 that 24 is a cap that covers or caps the surface not labeled but near the lead line of numeral 30 in fig. 2C and that top cap 24 or host material piece 24 is arranged in an interior space of hollow body 14 and the heater contacts with the liquid storage portion 36 via the transport material piece and the top cap 24 or host material piece 24) of the heating component 28. 
Per claim 6, MM teaches ceramic for the heating element (para. 54).  
Per claim 9. MM teaches in para. 115 a power supply component 105 and a controller 110, wherein when the 10controller controls (this is seen to be functional language that nothing is claimed that would prevent the claimed structure of MM from performing) the power supply component to continuously supply power to the heating component, the temperature of the heating component does not exceed a first threshold value (please see teaching of desired temperature; para. 57).  


** Claim 7 is rejected under 35 U.S.C. 103 as being obvious over MM.
Per claim 7, MM teaches about material and resistance in para. 57.
However, MM is not explicit that the chosen material functions such that a resistance of the heating component increases as temperature rises.  
The examiner makes official notice that it is well-known to select a material such that electrons flowing through a conductor are impeded by atoms and molecules. The more these atoms and molecules bounce around, the harder it is for the electrons to get by. Thus, resistance generally increases with temperature (http://physics.bu.edu > sc526_notes05 > Rtemperature : Temperature dependence of resistance).
It would have been obvious for one skilled in the art to modify the apparatus of MM and choose a material that functions such that a resistance of the heating component increases as the temperature rises.

** Claim 10 is rejected under 35 U.S.C. 103 as being obvious over MM in view of Taschner et al. (U.S. Publication No.  20180000160; herein referred to as Taschner or TT).

Per claim 10, MM shows substantially the invention as claimed. 
	However, MM is not explicit that the first threshold value ranges from 280°C to 300°C.  
Taschner et al. teaches (para. 63) a threshold value of 300 degrees.
	It would have been obvious for one skilled in the art to modify the apparatus of MM with the threshold value teachings of Taschner.  
	One skilled in the art would have been motivated because, as taught by Taschner (para. 4) to provide quality vapor for user satisfaction.    











Allowable Subject Matter

Claim(s) 2-5 and 8 have allowable subject matter.
Claim(s) 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   

Per claim 2-5 and 8. The recitation of claim 2 of the heating component top cap comprises a first through hole, and the storage compartment is in communication with the groove of the heating 15component through the first through hole



This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".

Reasons for Allowance

Independent Claims 11 and 17 and those that depend thereon are allowed. 
The following is an examiner's statement of reasons for allowance:  The prior art does not show a heating component base (claims 11 and 17) in combination with all the other elements of the claim and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Li et al.  (U.S. Publication No.  20190246692) from the 892 form shows an apparatus with much structure that is similar, but it has filing and publication dates that make it ineligible for use as prior art.  Davis et al. (U.S. Pub. No. 20190053539) shows (cover page) a flat surface 324' with a circuit 326'.  Davis does not show applicant's claimed groove 6c (fig. 1A).
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
December 3, 2021